In its petition for rehearing, appellant manifests a degree of disappointment that in the original opinion we failed to discuss specifically some of the assignments of error as to the instructions. The constraint of custom and propriety as to the elaboration of judicial opinions, no doubt, is quite obvious to the learned counsel, and we think it is hardly necessary to assure them that we examined, as carefully as we could, not only the exhaustive briefs but the whole of the transcript in the case. Our conclusion, however, was and is that, viewing the entire record, we cannot say that any prejudicial error was committed. *Page 766 
This much we have added in consequence of the respectful attitude of appellant and the admirable presentation, both in matter and method, by appellant's counsel of their contentions. The petition is denied.
Chipman, P. J., and Hart, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 28, 1913.